Title: To Thomas Jefferson from Robert Smith, 24 July 1802
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir
            Navy department 24 July 1802
          
          I have the honor to request your Signature to the Commission herewith enclosed for Lieut Philomon C: Wederstrandt:
          This Gentleman has been heretofore Commissioned, but as his Commission was filled up on a blank, originally intended for a Warrant, he is desirous to have it exchanged.
          With the utmost respect I have the honor to be Sir Your mo. obt. Servt.
          
            Rt Smith
          
         